DETAILED ACTION
Remarks
The present application was filed 16 December 2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “autonomy system of the vehicle uses sensor data to generate derived data…” in claim 6;
The “autonomy system of the vehicle uses sensor data to generate derived data…” in claim 14; and
The “autonomy system of the vehicle uses sensor data to generate derived data…” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubaiyat et al. “Experimental Resilience Assessment of An Open-Source Driving Agent” (art made of record – hereinafter Rubaiyat).

As to claim 1, Rubaiyat discloses a computer-implemented method comprising:
obtaining data for one or more data variables related to autonomous operation of a vehicle in a test environment being facilitated by an autonomy system of the vehicle; (e.g., Rubaiyat, p. 54 left col. abstract: to increase the coverage of unsafe scenarios during testing, we us a software fault-injection approach; p. 56 Fig. 1, p. 57 left col. last par. – right col. par. 1: Fig. 1 shows that the state variables of the autonomous controller process model are relative distance and speed, current speed of the host vehicle, steer angle and path model [see figure, the process model is part of an autonomous controller (autonomy system, or part of one) of a car]. For deducing the system context we use a subset of these variables)
based on the obtained data, performing an evaluation of a set of one or more predefined fault rules, wherein each of the one or more predefined fault rules comprises (i) a set of one or more predefined criteria related to the one or more data variables and (ii) a predefined fault that is to be injected into the autonomy system of the vehicle when the set of one or more predefined criteria are determined to be satisfied; (e.g., Rubaiyat, p. 57 right col. Table 1 and par. 1, Relative distance and host vehicle’s speed can be combined into headway time (RelativeDistance/CurrentSpeed). Table 1 shows an example context table. The “Context” column in each row of the table represents the condition “(using combinations of HWT and relative speed variables)” that is used as the trigger for injecting the faults. For example, to generate an unsafe “Accelerate” command which might lead to hazard H1 (row 2), faults are injected to the input images when the relative speed (RS) of the vehicle is “high” and the HWT is “less than a safe distance (safeHWT)”)
based on the evaluation, injecting at least one predefined fault into the autonomy system of the vehicle; (e.g., Rubaiyat, p. 57 right col. Table 1 and par. 1, faults are injected when the relative speed (RS) of the vehicle is “high” and the HWT is “less than a safe distance (safeHWT)”; p. 56 Figure 1, p. 57 right col. Sec. C par. 1: injecting faults into the inputs and outputs of the vision module, the RADAR and the car sensor [see also the figure and associated text, locations for fault injection (within the autonomy system) are highlighted]) and 
capturing data indicative of a response by a response mechanism of the vehicle to the vehicle autonomously operating in accordance with the at least one injected fault (e.g., Rubaiyat, p. 58 left col. par. 4: by injecting faults we evaluate the response of the LKAS system if the vision module produces erroneous outputs; p. 54 left col. Sec. I: autonomous vehicles are one of the most complex software-intensive cyber-physical systems (CPS). In addition to the base car mechanisms, they are equipped with driving assistance mechanisms such as Adaptive Cruise Control (ACC), Lane Keeping Assist System (LKAS), and Assisted Lane Change).

As to claim 2, Rubaiyat, discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), Rubaiyat further discloses:
 wherein obtaining data for the one or more data variables related to the autonomous operation of the vehicle comprises obtaining, from one or more sensors of the vehicle while the vehicle is operating in the test environment, sensor data related to the autonomous operation of the vehicle within the test environment (e.g., Rubaiyat, p. 57 right col. Table 1 and par. 1, Relative distance and host vehicle’s speed can be combined into headway time (RelativeDistance/CurrentSpeed). Table 1 shows an example context table. The “Context” column in each row of the table represents the condition “(using combinations of HWT and relative speed variables)” that is used as the trigger for injecting the faults. For example, faults are injected when the relative speed (RS) of the vehicle is “high” and the HWT is “less than a safe distance (safeHWT)”; p. 59 item 3): the AV controller also requires the information of the current status of the vehicle itself. For example, ACC needs the information of the current speed of the host vehicle. Or the LKAS needs the current steer angle. The AV controller gets this data from the car sensors [note that a simulated vehicle is still a vehicle]).

As to claim 3, Rubayait discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), Rubayait further discloses:
wherein the set of one or more predefined criteria related to the one or more data variables comprises at least one predefined (i) location-based criterion, (ii) temporal criterion, (iii) ambient-condition criterion, (iv) vehicle-state criterion, or (v) operator criterion (e.g., Rubaiyat, p. 57 right col. par. 1, faults are injected when the relative speed (RS) of the vehicle is “high” [vehicle state condition]).

As to claim 4, Rubayait discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), Rubaiyat further discloses:
wherein the autonomy system comprises one or more of (i) a sensor subsystem, (ii) a perception subsystem, (iii) a prediction subsystem, (iv) a planning subsystem, or (v) a control subsystem (e.g., Rubaiyat, p. 59 left col. item 3): the AV controller also requires the information of the current status of the vehicle itself. The AV controller gets this data from the car sensors).

As to claim 5, Rubaiyat the computer-implemented method of claim 4 (see rejection of claim 4), Rubaiyat discloses:
 wherein the autonomy system further comprises a vehicle interface subsystem, and wherein injecting at least one predefined fault into the autonomy system of the vehicle comprises injecting at least one of (i) a sensor fault into data that is input into the perception subsystem, (ii) a perception fault into data that is input into the prediction subsystem, (iii) a prediction fault into data that is input into the planning subsystem, (iv) a planning fault into data that is input into the control subsystem, or (v) a control fault into data that is input into the vehicle interface subsystem (e.g., Rubaiyat: p. 56 Fig. 1 and associated text: [see text under figure, the targeted locations for fault injection are highlighted, and note the sensor input to the process model [perception system] is highlighted).

As to claim 6, Rubaiyat discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), Rubaiyat further discloses:
wherein the autonomy system of the vehicle uses sensor data to generate derived data that facilitates the autonomous operation of the vehicle in the test environment, (e.g., Rubaiyat, p. 55 right col. par. 4: our vision module takes road images [i.e., sensor data] as input and generates [derives] the positions of the left and right lane markers) and wherein injecting at least one predefined fault into the autonomy system of the vehicle comprises: 
modifying the derived data such that at least one aspect of the modified derived data differs from the derived data that was originally generated by the autonomy system of the vehicle; (e.g., Rubaiyat, Fig. 1 and associated text, p. 55 right col. par. 4: our vision module takes road images [sensor data] as input and generates [derives] the positions of the left and right lane markers on the road which is used by the openpilot LKAS system; p. 58 left col. item 1): in the vision module faults are injected into the input frames as well as the outputs, including the left and right lane positions. To implement these faults, random values are added/subtracted to/from the path model variables) and 
causing the vehicle to autonomously operate in accordance with the modified derived data (e.g., Rubaiyat, p. 55 right col. par. 1: LKAS uses path information to derive the required steer torque to be applied to keep the vehicle in the center of the lane; p. 55 right col. par. 3: the simulator mimics the functionality of the actual car [note that a simulated vehicle is still a vehicle]).

As to claim 7, Rubaiyat, discloses the computer-implemented method of claim 6 (see rejection of claim 6 above), 
wherein modifying the derived data such that at least one aspect of the modified derived data differs from the derived data that was originally generated by the autonomy system of the vehicle comprises: 
modifying at least one of (i) derived data generated by the autonomy system of the vehicle that is indicative of the vehicle's perception of the test environment, (ii) derived data generated by the autonomy system of the vehicle that is indicative of a predicted future behavior of one or more objects perceived by the vehicle in the test environment, (iii) derived data generated by the autonomy system of the vehicle that defines a plan for the autonomous operation of the vehicle in the future, or (iv) derived data generated by the autonomy system of the vehicle that defines instructions for executing the plan (e.g., Rubaiyat, Fig. 1 and associated text, p. 55 right col. par. 4: our vision module takes road images  as input and generates the positions of the left and right lane markers on the road [derived data indicative of the vehicle’s perception of the test environment] which is used by the openpilot LKAS system; p. 58 left col. item 1): in the vision module faults are injected into the input frames as well as the outputs, including the left and right lane positions. To implement these faults, random values are added/subtracted to/from the path model variables)

As to claim 8, Rubaiyat discloses the computer-implemented method of claim 1 (see rejection of claim 1 above), Rubaiyat further discloses:
wherein capturing data indicative of a response by a response mechanism of the vehicle comprises capturing data indicative of a response by a computer-based response mechanism of the vehicle to the vehicle autonomously operating in accordance with the at least one injected fault   (e.g., Rubaiyat, p. 58 left col. par. 4: by injecting faults we evaluate the response of the LKAS system [computer-based response mechanism] if the vision module produces erroneous outputs; p. 54 left col. Sec. I: autonomous vehicles are one of the most complex software-intensive cyber-physical systems (CPS). In addition to the base car mechanisms, they are equipped with driving assistance mechanisms such as Adaptive Cruise Control (ACC), Lane Keeping Assist System (LKAS), and Assisted Lane Change).

	As to claim 9, it is a medium claim whose limitations are substantially the same as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Rubaiyat, include:
	a non-transitory computer-readable medium comprising program instructions stored therein that are executable by at least one processor such that a computing system is configured (e.g., Rubaiyat, p. 59 right col. Sec. A: the fault injection experiments were conducted on an x86-64 PC with 16 GB of RAM running Linux. The machine contained an Intel Core i7 CPU [running the experiments on a computer would require instructions stored in a non-transitory medium executable by a processor]) to: (see rejection to claim 1 above). 

As to claim 10, it is a medium claim whose limitations are substantially the same as claim 2. Accordingly, it is rejected for substantially the same reasons.

As to claim 11, it is a medium claim whose limitations are substantially the same as claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 12, it is a medium claim whose limitations are substantially the same as claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 13, it is a medium claim whose limitations are substantially the same as claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, it is a medium claim whose limitations are substantially the same as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 15, it is a medium claim whose limitations are substantially the same as claim 7. Accordingly, it is rejected for substantially the same reasons.

As to claim 16, it is a medium claim whose limitations are substantially the same as claim 8. Accordingly, it is rejected for substantially the same reasons.

	As to claim 17, it is a system claim whose limitations are substantially the same as claim 1. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Rubaiyat, include:
at least one processor; (see below)
a non-transitory computer-readable medium; (see below) and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured (e.g., Rubaiyat, p. 59 right col. Sec. A: the fault injection experiments were conducted on an x86-64 PC with 16 GB of RAM running Linux. The machine contained an Intel Core i7 CPU [running the experiments on a computer would require instructions stored in a non-transitory medium executable by a processor]) to: (see rejection of claim 1 above).

As to claim 18, it is a system claim whose limitations are substantially the same as claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a system claim whose limitations are substantially the same as claim 7. Accordingly, it is rejected for substantially the same reasons.

As to claim 20, it is a system claim whose limitations are substantially the same as claim 8. Accordingly, it is rejected for substantially the same reasons.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
VandenBerg et al. (US 10,611,384) teaches fault injection testing of the autonomy system of a real vehicle at col. 8 ll. 52-65.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196